Citation Nr: 0734604	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1941 to April 1942, 
from September 1942 to March 1946 and from April 1946 to 
February 1949.  He was honorably discharged in February 1949.  
He died on October [redacted], 1988.  The appellant is his surviving 
spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in October 1988 and the immediate cause 
of death was cardiorespiratory arrest due to diabetes.

2.  At the time of the veteran's death, service connection 
was in effect for a left varicocele and lipoma of the 
shoulder, both rated as zero percent disabling. 

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service. 




CONCLUSION OF LAW

A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 1310, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Laws and Regulations

Service Connection

Pursuant to 38 U.S.C.A. § 1110 and § 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Some chronic diseases, such as cardiovascular-renal disease 
and diabetes mellitus,  may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  Certain other chronic diseases will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within three 
years of separation from service or within seven years of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Decision

Before the veteran's demise, service connection was in effect 
for a left varicocele and a lipoma of the shoulder.  See 
September 1967 Rating Decision.  Therefore, the Board will 
first consider whether the veteran's already service-
connected disabilities caused or contributed substantially or 
materially to cause his death.  In finding that they did not, 
the Board stresses that the regulations note that "minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability."  38 C.F.R. § 3.312(c)(2) (2007).  
This is exactly the situation here.  Since service connection 
had been in effect, each service-connected disability has 
been rated as noncompensably disabling.

The veteran's death was listed as cardiorespiratory arrest 
due to diabetes.  The certificate of death made no mention of 
any other antecedent or underlying causes.  In addition, 
there is no competent and credible medical evidence of record 
suggesting such.  Therefore, the probative and persuasive 
evidence does not support a finding that the veteran's 
service-connected disabilities caused or materially 
contributed to cause his death.

Next, the Board will consider the question of whether the 
disorder which caused the veteran's death was incurred in or 
aggravated by military service, or whether in-service 
occurrence could be presumed.  A review of the relevant 
clinical evidence of record, including the service medical 
records, does not contain any evidence which would lead to a 
conclusion that service connection for diabetes is warranted.  
Additionally, there is no indication in the medical records 
that the veteran showed any symptoms of cardiovascular 
problems or diabetes mellitus within one year of separation 
from service. 

In fact, two service separation examinations were located in 
the file, dated March 1948 and February 1949.  Neither 
examination report reveals any complaints, symptomatology, or 
findings consistent with diabetes or with any 
cardiorespiratory abnormalities.  The VA and non-VA treatment 
reports and medical statements thereafter also fail to show 
that the veteran's diabetes had its onset in service, within 
a year of service, or is in any other way related to service.  

In the appellant's notice of disagreement, she states that 
the veteran died of pulmonary tuberculosis, and she later 
avers that a left leg disorder caused the veteran's demise.  
However, there is no evidence that pulmonary tuberculosis or 
any disorder of the leg caused or aggravated the veteran's 
death.  In any event, service connection for a leg disorder 
was not in effect and service connection for pulmonary 
tuberculosis was denied in April 1954.  The evidence showed 
that pulmonary tuberculosis existed four years after the 
veteran separated from service.  The appellant's statements 
are of little or no probative value.  As a layperson, the 
appellant is competent to comment on her observations of the 
veteran.  However, under these circumstances, only medical 
professionals are competent to express opinions as to medical 
diagnoses or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay evidence can be competent to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession).  

In sum, there are no competent clinical records that provide 
any basis for establishing a link between the cause of the 
veteran's death and his military service.  The service 
medical records are completely negative and no physician has 
indicated that cardiorespiratory arrest due to diabetes, 
which caused the veteran's death, was in any way related to 
service.  In the absence of any competent evidence linking 
the cause of the veteran's death to active service or 
establishing that his service-connected disabilities caused 
or contributed substantially or materially to cause his 
demise, service connection for the cause of his death is not 
warranted.  Thus, the preponderance of the evidence is 
against the claim, and it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
2002).




III. Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in June 2004.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate a claim for service connection 
for the cause of the veteran's death.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the appellant.  The 
VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the 
veteran died from a service related injury or disease.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

In addition, regarding Hupp, the veteran was service 
connected for a left varicocele and a lipoma of the shoulder.  
However, the service-connected disabilities are in no way 
shown to have had any causal relationship to the veteran's 
death, and as the appellant has not claimed otherwise, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  The appellant had actual 
knowledge of the information needed to substantiate her 
claim, as she indicated that the veteran's pulmonary 
tuberculosis and disorder of the leg contributed to his 
demise, and a reasonable person could be expected to 
understand from the notice what was needed.  In sum, a VA 
error, if any, in notifying or assisting the appellant did 
not affect the fairness of this adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  It is also noted 
that remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Court in Dingess/Hartman also holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notwithstanding the fact that the appellant was not provided 
Dingess notice, the Board determines that the appellant is 
not prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of the claim.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in June 2004, prior to the 
initial adjudication of the claim.  Further, as discussed in 
detail above, the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
service medical records and private and VA medical records.

In the present case, the Board finds that there is sufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  The competent medical evidence of record 
establishes that the cause of the veteran's death was due to 
cardiorespiratory arrest due to diabetes.  There is no 
evidence establishing that the cardiorespiratory disease or 
diabetes occurred in service or indicating that this disease 
may be associated with the veteran's service.  Accordingly, 
the RO was not required to provide a medical opinion to 
resolve this claim.  See McLendon, 
20 Vet. App. at 81.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


